Citation Nr: 0006476	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  97-28 988A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a disability rating greater than 30 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from May 1968 to June 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The case returns to the Board following remands to the RO in 
May 1998 and May 1999.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran's PTSD is manifested by depression, anxiety, 
irritability, flashbacks or nightmares, distress when exposed 
to reminders of Vietnam, hypervigilance, and social and 
emotional isolation.  There is no evidence showing the 
presence of thought disorder, incoherent or illogical speech, 
panic attacks, difficulties of comprehension, memory 
impairment, lack of concentration, or impaired abstraction.  
The veteran has been continuously employed by the same 
employer for many years.  He has been able to sustain long-
term relationships with women.    

3.  The veteran's PTSD is productive of no more than definite 
social and industrial impairment.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.7, 4.130, 
Diagnostic Code 9411 (1999); 38 C.F.R. §§ 4.132, Diagnostic 
Code 9411 (1996); 61 Fed. Reg. 52,695 (1996) (codified at 
38 C.F.R. pt. 4).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Where a disability has already been service connected and 
there is a claim for an increased rating, a mere allegation 
that the disability has become more severe is sufficient to 
establish a well-grounded claim.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 
629, 632 (1992).  Accordingly, the Board finds that the 
veteran's claim for an increased rating is "well-grounded."  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1997).  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed to address the issue at 
hand.

Factual Background

The veteran was originally service connected for PTSD in a 
February 1993 rating decision.  At that time, the RO assigned 
a 10 percent disability rating.  

In June 1995, the veteran submitted a claim for an increased 
rating.  VA records secured in connection with that claim 
showed that the veteran was hospitalized again in July 1995.  
He complained of flashbacks and nightmares.  At admission, he 
was alert, cooperative, and coherent, but was also very 
angry, hostile, and bitter about his condition.  He denied 
active suicidal or homicidal ideas.  Insight and judgment 
were fair.  During his stay, he was stabilized on new 
medications.  It was noted that he became very angry when he 
was denied a pass to buy a weapon.  He was discharged to 
outpatient care.  The diagnosis was chronic PTSD and history 
of alcohol and drug dependence in remission since 1991.  Past 
and present GAF scores were 60.  He planned to return home 
since he was only on leave from his job there.  

The veteran underwent a VA psychiatric examination in 
November 1995.  It was noted that information reported was 
based on history taken from the veteran.  He was divorced and 
living with his girlfriend.  He had been hospitalized three 
times since 1992.  He participated in monthly outpatient 
therapy and took medications.  He was employed.  His main 
problem was his job and work environment.  In addition, he 
reported stress from being in a biracial relationship in a 
non-integrated neighborhood, working in a threatening 
neighborhood, and being involved in a civil suit against 
employer.  He had no problem sleeping when on his medication.  
He had nightmares about once a month.  He was irritable or 
had angry outbursts.  He was overly vigilant.  He only went 
to work, came home, and watched television.  He wanted to 
keep working as long as he was mentally able.  His job 
relationships fluctuated.  Objective examination revealed 
that the veteran answered questions with lengthy, relevant 
commentary.  Speech was not pressured.  He kept up with 
current events, but became upset if it was too negative.  He 
had no difficulty with concentration and no auditory or 
visual hallucinations.  He saw himself as depressed all the 
time, having crying spells on anniversaries in February, May, 
and August.  He was bothered by feelings of insecurity, and 
some guilt.  He denied suicidal ideation.  He also had no 
specifically directed homicidal ideation, though he would not 
hesitate to kill anyone he perceived as endangering his life.  
The diagnosis was PTSD.    

The RO received a statement dated in December 1996 from 
J.B.D., a friend of the veteran's from service.  The 
statement generally described his experiences in Vietnam with 
the veteran.  At the close of the statement, J.B.D. indicated 
that he was service connected for PTSD and leg wounds and 
rated as 100 percent disabled.  He stated that he and the 
veteran experienced and felt the same things.  He added that 
it became more difficult for combat veterans to cope with 
their feelings as they grew older.  

In connection with his claim, the veteran submitted various 
documents related to his employment.  In November 1993, the 
veteran submitted a request for reasonable accommodations 
pursuant to the Rehabilitation Act and the Americans with 
Disabilities Act.  His request was denied.  He filed a 
discrimination complaint with the Office for Civil Rights 
(OCR).  OCR eventually determined that his employer was in 
full compliance with applicable law.  In July 1996, the 
veteran was notified that he was suspended for 21 days for 
threatening management with physical violence in regard to 
his pursuit of another reasonable accommodation request.  In 
September 1996, the veteran submitted another request for 
reasonable accommodation.  His request included being 
assigned a supervisor who allowed some flexibility and 
autonomy in job performance and who was capable of dealing 
with a person with mental impairment.  He also requested that 
his caseload remain stable and that he be allowed one day off 
per month in addition to normal benefit time.  These requests 
were essentially denied in October 1996.      

The veteran was afforded another VA psychiatric examination 
in February 1997.  He had not been hospitalized since the 
last examination, but continued his medications and monthly 
outpatient treatment.  Hand written notes indicated that the 
veteran remained employed.  He was living with his 
girlfriend.  Subjective complaints included his job, 
depression, and hypervigilance.  He worked as a nursing home 
examiner.  The veteran denied suicidal or homicidal ideation.  
He was vigilant when outside of home because he lived and 
worked in high crime areas.  He was very irritable and had 
difficulty concentrating.  He was not easily startled.  He 
had no difficulty sleeping when taking his medication.  The 
veteran related being concerned about his next highest 
supervisor being Asian.  He had nightmares in February, 
August, and October.  The veteran talked to a friend, his 
former squad leader, on a weekly basis.  He had a hard time 
trusting people.  His live-in girlfriend complained that he 
was distant and showed no affection.  Objectively, the 
examiner observed that the veteran was very tense.  He was 
tearful for a second then composed himself.  During the 
interview, he was open and candid though he tended to be 
somewhat distant and cautious.  He kept up with current 
events that affect him.  He experienced flashbacks but no 
auditory hallucinations.  He was very apprehensive about 
working closely with Asian people, but thought he may be able 
to desensitize himself.  The diagnosis was PTSD.     

In April 1997, the RO received a statement from the veteran's 
girlfriend, E.E.  She indicated that they have lived together 
since October 1989.  Since then, the veteran had moved out 
four times over a disagreement about keeping a gun in the 
house.  The veteran was withdrawn and isolative.  He had only 
one friend, his squad leader from Vietnam.  He socialized 
little with his family.  He  was always on guard.  He left 
the house only to go to work and to shop.  They rarely went 
out and socialized.  The veteran had daily problems living 
and working in high crime areas and areas with Asian people.  
He always questioned authority.  E.E. stated that the veteran 
was not emotionally capable of giving or receiving affection.   

In addition, the RO received a letter dated in June 1997 from 
a clinical psychologist at the Veterans Resource Center who 
had seen the veteran for individual therapy approximately 
monthly since January 1996.  The veteran's PTSD symptoms 
included recurrent intrusive recollections and dreams, 
reexperiencing of traumatic events, intense psychological 
distress with exposure to cues that remind him of Vietnam, 
avoidance of thoughts associated with trauma, feelings of 
detachment and estrangement from others, restricted range of 
affect, sleep disturbance, difficulty concentrating, 
irritability or anger outbursts, hypervigilance, and 
exaggerated startle response.  Examination revealed the 
veteran to be intense but friendly and cooperative.  He 
became tearful when discussing events in Vietnam or current 
coping problems.  He was moderately depressed, as well as 
guarded and suspicious at times.  Insight was good.  PTSD, 
recurrent major depressive disorder, and polysubstance abuse 
in sustained full remission were the diagnoses.  The veteran 
was employed, but took medical leaves of absence when he 
became aware of being overstressed.  At such times, his 
symptoms were more pronounced, his mood became labile, and he 
had difficulty focusing on work.  To avoid conflict, he 
attempted to withdraw within himself.  It was strongly 
suspected that in the future the veteran would have more 
difficulty maintaining steady, gainful employment.    

In a September 1997 rating decision, the RO determined that 
an increase to 30 percent was warranted effective from 
September 1, 1994, following his August 1994 hospitalization.  
The veteran submitted his substantive appeal, essentially 
indicating that he wished to continue his appeal.   

Pursuant to the Board's May 1998 remand, the RO requested 
from the veteran information needed to secure records of 
additional medical treatment, if any.  The RO did not receive 
any response to its inquiries.  

Also pursuant to the Board's remand, the veteran was afforded 
a VA psychiatric examination in June 1998.  The examiner 
noted that the claims folder was available.  In November 
1997, the veteran had left his relationship of nine years and 
currently lived alone.  He had no friends and did not 
socialize much.  He continued to receive outpatient therapy 
and to take doxepin.  He remained employed, but had switched 
job locations, from the "Vietnamese neighborhood" to the 
"high crime neighborhood."  He had been feeling more anger, 
anxiety, and paranoia since the transfer.  Over the previous 
year, he had not missed any days from work due to illness, 
but had missed 15 to 20 days in order to keep doctor 
appointments.  During the week, he went to work and came 
home.  On the weekends, he watched television.  He did not go 
out much or eat much.  

Subjective complaints included sleep disturbance, increased 
hypervigilance, increased thoughts of Vietnam due to rain, 
irritability, depression, particularly over his new work 
location, reduced libido, homicidal ideation toward "people 
in authority" but without plan, social isolation out of fear 
of hurting others, and recurrent dreams.  He had no suicidal 
ideation or attempt since last examination.  He was able to 
work and interact with co-workers, although he did not 
interact with them often either because he did not have much 
in common with them or because they wanted to know too much 
about him.  

During the interview the veteran fully oriented.  Sensorium 
was clear.  Although he appeared tense, he did not appear 
suspicious, resentful, or hostile.  He was not evasive with 
regard to sharing information.  At the end of the interview, 
the veteran almost cordial and engaged in social pleasantries 
on saying goodbye.  Mental status examination revealed 
anxious mood and affect.  His speech was slightly pressured 
and rambling at times.  However, there was no evidence of 
thought disorder, delusional thinking, grandiosity, or 
euphoria, no evidence of perceptual disorder, no report of 
hallucinations; and no motor abnormalities.  Concentration, 
abstraction ability, and memory were all intact.  The 
diagnosis was PTSD.  The examiner assigned a GAF score of 60 
to 65 (i.e. some mild symptoms or some difficulty in social, 
occupational or school functioning, but generally functioning 
pretty well, has some meaningful interpersonal 
relationships).  Psychosocial stressors included estrangement 
from primary support group.  The examiner comments that the 
veteran remained employed and looked forward to work every 
day.  He described himself as being helpful with his peers 
and efficient on the job.  Apparently, his social 
interactions were such that he could get a ride to the train 
after work.  Regarding reduced reliability, he reported 
missing work only to keep appointments.  Socially, the 
veteran described himself as not having much in common with 
the people at work, except the work itself.  However, he also 
described his colleagues as reaching out to him, but being 
unable to accept due to hypervigilance.  He also seemed to 
shy away from interaction with people who had common 
experiences (i.e. Vietnam veterans).  The examiner indicated 
that there was no extensive symptomatology related to anxiety 
except for feelings of hypervigilance and an inability to 
relax.  She noted that it was difficult to separate the 
hypervigilance associated with his perception of real danger 
in his environment from the hypervigilance triggered by 
memories of war experiences.  

In May 1999, the Board again remanded the case so that the RO 
could secure progress notes from the Veterans Resource 
Center.  The RO received notes dated from December 1995 to 
July 1999, with individual and group therapy entries 
approximately once a month.  Notes dated in December 1995 
indicated that he had divorced after 13 years of marriage.  
The divorce was amicable and they still spoke to each other.  
He had been with his girlfriend for six years, though he 
admitted to emotional problems, such as difficulty expressing 
love.  The veteran had worked for the state for 11 years.  He 
had problems dealing with authority.  He had stress related 
to his family, including his mother's recent death.  The 
notes showed that the veteran demonstrated significant 
agitation through continuous talking and interrupting, 
particularly early in therapy.  He tended to isolate himself 
more in February and August, months that reminded him of his 
Vietnam service.  In October or November 1996, the veteran 
separated from his girlfriend and moved into his own 
apartment.  The main area of contention was whether he could 
have a gun in the house.  However, he moved back in with her 
in January 1997.  The veteran continued to work, though he 
was stressed, particularly when faced with the possibility of 
having a supervisor of Korean ancestry.  Notes dated in 
September 1997 related that the veteran began using alcohol 
again due to depression and used cocaine prior to entering a 
VA PTSD program due to anxiety.  In October 1997, the veteran 
again moved into his own apartment but stayed in the 
relationship with his girlfriend.  Notes indicated that he 
reported feeling good and that he was calmer at work and in 
therapy.  In March 1998, he transferred to his old job with 
the state to work for his former supervisor.  In May 1998, 
the veteran related that his relationship with his girlfriend 
was over due to problems with her son.  An altercation 
between the son and the veteran resulted in legal problems.  
Notes dated in July 1998 indicated that the veteran had begun 
seeing a woman from work whom he had known for several years.  
On her request, he moved in with her.  Notes dated in January 
1999 showed that the veteran purchased a home.  Thereafter, 
he reunited with his previous long-time girlfriend and 
announced their intention to get married.    

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.    

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

During the pendency of the veteran's appeal, the VA 
promulgated new regulations amending the rating criteria for 
mental disorders, effective November 7, 1996.  See 61 Fed. 
Reg. 52,695 (1996) (codified at 38 C.F.R. pt. 4).  Generally, 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  However, when amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas.  Rhodan v. West, 12 Vet. 
App. 55, 57 (1998).  Therefore, in this case, the Board may 
apply only the previous version of the rating schedule up to 
November 7, 1996.  As of November 7, 1996, the Board must 
apply whichever version of the regulation is more favorable 
to the veteran.   

The Board notes that, in its September 1997 rating decision 
and statement of the case, the RO applied the amended version 
of the regulations in determining that an increase to a 30 
percent rating only was warranted.  Accordingly, the Board 
may similarly consider each version of the regulations 
without determining whether the veteran will be prejudiced 
thereby.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The veteran's PTSD is currently rated as 30 percent disabling 
under Diagnostic Code (Code) 9411.  Under the previous 
version of the regulations, a 30 percent rating is assigned 
when there is definite impairment in the ability to establish 
or maintain effective and wholesome relationships with 
people, and when psychoneurotic symptoms result in reduced 
levels of initiative, flexibility, efficiency, and 
reliability as to produce definite industrial impairment.  
"Definite," as used here, should be construed to mean 
distinct, unambiguous, and moderately large in degree, more 
than moderate but less than rather large.  VAOGCPREC 9-93 
(O.G.C. Prec. 9-93).  A 50 percent rating is warranted when 
the ability to establish or maintain effective or favorable 
relationships with people is considerably impaired, and when 
by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  38 C.F.R. § 4.132, 
Code 9411 (in effect prior to November 7, 1996).  

Under the amended regulations, a 30 percent disability rating 
is appropriate when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating will be 
assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Code 9411 (1999).

Reviewing the record, the Board finds that the preponderance 
of the evidence is against a disability rating greater than 
30 percent for PTSD under either version of the rating 
criteria for mental disorders.  The veteran's PTSD symptoms 
primarily consist of depression, anxiety, and irritability, 
flashbacks or nightmares, distress when exposed to reminders 
of Vietnam, hypervigilance, and social and emotional 
isolation.  However, there is no evidence showing the 
presence of thought disorder, incoherent or illogical speech, 
panic attacks, difficulties of comprehension, or impaired 
memory, concentration, or abstraction ability.  Moreover, the 
Board notes that the veteran has been continuously employed 
by the same employer for many years.  The Board acknowledges 
that the veteran has had some problems or differences with 
his supervisors and that he has taken some medical leaves of 
absence.  However, there is no evidence of record showing any 
significant impairment of job performance.  In addition, 
despite acknowledged difficulties, the veteran has been in a 
relationship with his girlfriend since 1989 and plans to 
marry.  The veteran also keeps in regular contact with a 
friend from service.  He was able to interact with co-workers 
about work matters; otherwise, he did not have anything in 
common with them.  Considering the symptomatology described 
in the amended rating criteria, the Board cannot conclude 
that the veteran's disability picture more nearly 
approximates the criteria provided for a 50 percent rating.  
38 C.F.R. §§ 4.7, 4.130 (1999).  Similarly, the Board does 
not find that the social and industrial impairment resulting 
from PTSD is more appropriately characterized as considerable 
under the previous rating criteria.  38 C.F.R. §§ 4.7, 4.132 
(in effect prior to November 7, 1996).  

Finally, the Board notes that the veteran does not suggest, 
and the evidence does not support, entitlement to an extra-
schedular rating.  An extra-schedular rating may be warranted 
if "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  
As noted above, the veteran has been continuously employed 
for many years.  In addition, there is no recent evidence of 
frequent hospitalization.  


ORDER

Entitlement to a disability rating greater than 30 percent 
for PTSD is denied.  




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

